Citation Nr: 9926686	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for residuals of exposure 
to ionizing radiation, including dermatitis of the left hand.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 1997 and August 1998 RO rating decisions that 
denied service connection for residuals of exposure to 
ionizing radiation, including dermatitis of the palm of the 
left hand.  In the substantive appeal, the veteran requested 
a hearing before a hearing officer at the RO.  He was 
scheduled for a hearing on October 6, 1997, but he failed to 
report for this hearing.  On October 7, 1997, the 
representative requested additional time to submit evidence 
in this case.  A review of the record does not show that any 
further request for a hearing was received from the veteran.


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
showing the presence of residuals of exposure to ionizing 
radiation, including dermatitis of the left hand.


CONCLUSION OF LAW

The claim for service connection for residuals of exposure to 
ionizing radiation, including dermatitis of the left hand, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for residuals of exposure to ionizing 
radiation, including dermatitis of the left hand; that is, 
evidence which shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 
1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.  For the purposes of "radiogenic" 
diseases found in 38 C.F.R. § 3.311(b)(2), bone cancer must 
become manifest within 30 years after exposure; leukemia may 
become manifest at any time after exposure; and posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure.  38 C.F.R. § 3.311(b)(5).

A review of the evidence in the veteran's claims folder shows 
that service connection has not been granted for any 
disability.  Service medical records show that he was treated 
for a rash in November 1952 that resolved as there was no 
further treatment for this condition and it was not found at 
the time of his medical examination for separation from 
service in January 1956.

The post-service medical records show that the veteran had an 
abnormal ECG (electrocardiogram) in 1997, but do not 
demonstrate the presence of any chronic disability, including 
dermatitis of the left hand.  A claim is not well grounded 
where there is no medical evidence showing the presence of 
the claimed disability.  Caluza, 7 Vet. App. 498.

The veteran asserts that he has residuals of exposure to 
ionizing radiation as a result of his participation in 
Operation CASTLE in 1954 while in service and he has 
submitted a document, verifying his participation in 
Operation Castle.  While the veteran may have been exposed to 
ionizing radiation while in service, there is no medical 
evidence demonstrating the presence of the claimed 
disability.  The veteran's lay statements are not sufficient 
to demonstrate the presence of the claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
records do not demonstrate a disease specific to radiation 
exposed veterans and/or radiogenic diseases found, 
respectively, at38 C.F.R. §§ 3.309(d) and 3.311(b)(2).  Nor 
do the medical records demonstrate the presence of the 
claimed disability.


In this case, there is no competent (medical) evidence 
showing the presence of residuals of exposure to ionizing 
radiation, including dermatitis of the left hand, and the 
claim for service connection for these residuals is not 
plausible.  Hence, the claim is denied as not well grounded.

The veteran is advised that he may reopen the claim for 
service connection for residuals of exposure to ionizing 
radiation, including dermatitis of the left hand, at any time 
by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report showing the presence of the claimed disorder 
with an opinion linking it to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for residuals of exposure to 
ionizing radiation, including dermatitis of the left hand, is 
denied as not well grounded.




		
	W. Harryman
	Acting Member, Board of Veterans' Appeals



 

